586 F.2d 1080
James W. WILLETT, Petitioner-Appellant,v.STATE OF GEORGIA, Respondent-Appellee.
No. 77-1123Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 22, 1978.

Myron K. Allenstein, Gadsden, Ala., for petitioner-appellant.
Arthur K. Bolton, Atty. Gen., G. Stephen Parker, Asst. Atty. Gen., John C. Walden, Asst. Atty. Gen., Robert S. Stubbs, II, Exec. Asst. Atty. Gen., Richard L. Chambers, 1st Asst. Atty. Gen., Atlanta, Ga., for respondent-appellee.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:


1
It appears that petitioner, a state prisoner seeking habeas corpus, did not exhaust in state court his claim that the state knowingly concealed evidence favorable to him.  The district court, therefore, correctly dismissed his petition on the ground of failure to exhaust.  Galtieri v. Wainwright, 582 F.2d 348 (CA5, 1978) (en banc).


2
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I